Citation Nr: 1827923	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Frank J. Del Barto, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss for VA purposes is related to his military noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1131 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

After review of the record, the Board finds that the criteria for service connection for bilateral hearing loss have been met.

The evidence shows that the Veteran has current bilateral (sensorineural) hearing loss.  A March 2015 VA examination recorded auditory threshold at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies at 40 decibels or above in each ear.  3/25/2015 C&P Examination.

The Board also finds that the Veteran was exposed to acoustic trauma in service.  He was hospitalized from July to August 1959 for complaints of hearing loss.  He was diagnosed with conductive deafness, bilateral-submucous cyst, and maxillary sinus-labryinthitis.  The cause was unknown.  Further, he received an assignment limitation of no job requiring normal hearing, no acoustic trauma, and no exposure to loud noises.  10/3/2014 STR-Medical, at 38-40.  Based on this evidence, the Board finds that the evidence establishes an in-service event or injury.

Thus, the issue turns on whether there is a link between the disability and service.

An August 2011 VA examiner indicated decibel testing was not reliable.  The examiner noted sensorineural hearing loss during service along with atypical bone-air gaps.  The examiner also noted that the Veteran may have had a pre-existing condition.  A negative nexus opinion was given based on normal hearing at separation, length of time before complaint, and occupational noise exposure.  8/25/2011 VA Examination.

The August 2011 VA examination is found to be inadequate, and therefore, given little probative value.  In this regard, the examiner considered and based some of the negative nexus opinion on the Veteran's report of ear trouble at his entrance examination.  However, the Veteran's ears were determined to be normal on service entry.  Absent a notation of hearing loss on examination, acceptance, and enrollment to service, the legal presumption of soundness attaches.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Thus, the Veteran is presumed sound regarding hearing loss upon entry to service.  

A private medical record from February 2014 indicated a long-standing history of bilateral sensorineural hearing loss, which the Veteran attributed to noise exposure in-service.  In October 2014, his doctor noted that he had a history of loud noise exposure and explained to the Veteran that this type of exposure could have led to sensorineural hearing loss.  3/21/2018 Medical Treatment Record-Non-Government Facility.

The March 2015 VA examiner could not provide an opinion without resorting to speculation.  The examiner opined that the inconsistent nature of recorded tests between May 1959 and February 1960 made it difficult to provide a definitive opinion.  The patient presented with symptoms of external otitis, had multiple audiograms with bone conduction poorer than air conduction, and the sloping audiograms were less consistent with noise-induced acoustic trauma.  It was possible the normal audiogram obtained in 1960 was inaccurate but there were no subsequent audiograms to compare against at this time.  3/25/2015 C&P Examination.

At his hearing in March 2018, the Veteran testified that his hearing problems began in basic training.  He also explained that he was an engineer after service working in an office setting and was not exposed to loud noises.  He also denied recreational noise exposure.  3/21/2018 Hearing Testimony, at 8, 18.

In this case, the evidence suggests a long history of hearing difficulties, including a significant hospital stay while in service for hearing loss.  The March 2015 VA examiner could not provide an opinion, but the Veteran credibly testified that he has had hearing loss that has worsened since service.  His testimony is further bolstered by his private doctor that noted he had a long-standing, continuous history of bilateral sensorineural hearing loss along with his employment in an office setting.  38 C.F.R. § 3.303(b), 3.309.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's current hearing loss is related to his military noise exposure.  Accordingly, resolving doubt in favor of the Veteran, the Board finds that the criteria of service connection have been met.  The Veteran's claim is granted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


